J-S08044-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN RE: L.C., A MINOR                     :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
                                         :
                                         :
                                         :
APPEAL OF: P.C., NATURAL FATHER          :         No. 1582 WDA 2016

              Appeal from the Order Dated September 23, 2016
              In the Court of Common Pleas of Allegheny County
                  Civil Division at No(s): CP-02-AP-061-2016


BEFORE:    GANTMAN, P.J., FORD ELLIOTT, P.J.E., and SOLANO, J.

MEMORANDUM BY GANTMAN, P.J.:                      FILED JANUARY 30, 2017

      Appellant, P.C. (“Father”), appeals from the order entered in the

Allegheny County Court of Common Pleas, which granted the petition filed

by the Allegheny County Office of Children, Youth, and Families (“CYF”) for

involuntary termination of Father’s parental rights to his minor child, L.C.

(“Child”). We affirm.

      In its opinion, the trial court fully and correctly set forth the relevant

facts and procedural history of this case. Therefore, we have no reason to

restate them.

      Father raises one issue for our review:

          DID THE TRIAL COURT ABUSE ITS DISCRETION AND/OR
          ERR AS A MATTER OF LAW IN CONCLUDING THAT
          TERMINATION OF [FATHER’S] PARENTAL RIGHTS WOULD
          SERVE THE NEEDS AND WELFARE OF CHILD PURSUANT
          TO 23 PA. C.S.[A.] § 2511(B)?

(Father’s Brief at 5).
J-S08044-17


      Appellate review of termination of parental rights cases implicates the

following principles:

         In cases involving termination of parental rights: “our
         standard of review is limited to determining whether the
         order of the trial court is supported by competent
         evidence, and whether the trial court gave adequate
         consideration to the effect of such a decree on the welfare
         of the child.”

In re Z.P., 994 A.2d 1108, 1115 (Pa.Super. 2010) (quoting In re I.J., 972
A.2d 5, 8 (Pa.Super. 2009)).

            Absent an abuse of discretion, an error of law, or
            insufficient evidentiary support for the trial court’s
            decision, the decree must stand.       …    We must
            employ a broad, comprehensive review of the record
            in order to determine whether the trial court’s
            decision is supported by competent evidence.

         In re B.L.W., 843 A.2d 380, 383 (Pa.Super. 2004) (en
         banc), appeal denied, 581 Pa. 668, 863 A.2d 1141 (2004)
         (internal citations omitted).

            Furthermore, we note that the trial court, as the
            finder of fact, is the sole determiner of the credibility
            of witnesses and all conflicts in testimony are to be
            resolved by the finder of fact. The burden of proof is
            on the party seeking termination to establish by
            clear and convincing evidence the existence of
            grounds for doing so.

         In re Adoption of A.C.H., 803 A.2d 224, 228 (Pa.Super.
         2002) (internal citations and quotation marks omitted).
         The standard of clear and convincing evidence means
         testimony that is so clear, direct, weighty, and convincing
         as to enable the trier of fact to come to a clear conviction,
         without hesitation, of the truth of the precise facts in issue.
         In re J.D.W.M., 810 A.2d 688, 690 (Pa.Super. 2002). We
         may uphold a termination decision if any proper basis
         exists for the result reached. In re C.S., 761 A.2d 1197,
         1201 (Pa.Super. 2000) (en banc). If the court’s findings

                                      -2-
J-S08044-17


         are supported by competent evidence, we must affirm the
         court’s decision, even if the record could support an
         opposite result. In re R.L.T.M., 860 A.2d 190, 191-92
         (Pa.Super. 2004).

In re Z.P., supra at 1115-16 (quoting In re Adoption of K.J., 936 A.2d
1128, 1131-32 (Pa.Super. 2007), appeal denied, 597 Pa. 718, 951 A.2d
1165 (2008)).

      CYF filed a petition for involuntary termination of Father’s parental

rights to Child on the following grounds:

         § 2511. Grounds for involuntary termination

         (a) General Rule.―The rights of a parent in regard to a
         child may be terminated after a petition filed on any of the
         following grounds:

                             *    *    *

            (2) The repeated and continued incapacity, abuse,
            neglect or refusal of the parent has caused the child
            to be without essential parental care, control or
            subsistence necessary for [her] physical or mental
            well-being and the conditions and causes of the
            incapacity, abuse, neglect or refusal cannot or will
            not be remedied by the parent.

                             *    *    *

            (5) The child has been removed from the care of the
            parent by the court or under a voluntary agreement
            with an agency for a period of at least six months,
            the conditions which led to the removal or placement
            of the child continue to exist, the parent cannot or
            will not remedy those conditions within a reasonable
            period of time, the services or assistance reasonably
            available to the parent are not likely to remedy the
            conditions which led to the removal or placement of
            the child within a reasonable period of time and
            termination of the parental rights would best serve

                                      -3-
J-S08044-17


              the needs and welfare of the child.

                                  *    *       *

              (8) The child has been removed from the care of the
              parent by the court or under a voluntary agreement
              with an agency, 12 months or more have elapsed
              from the date of removal or placement, the
              conditions which led to the removal or placement of
              the child continue to exist and termination of
              parental rights would best serve the needs and
              welfare of the child.

                                  *    *       *

          (b) Other considerations.―The court in terminating
          the rights of a parent shall give primary consideration to
          the developmental, physical and emotional needs and
          welfare of the child. The rights of a parent shall not be
          terminated solely on the basis of environmental factors
          such as inadequate housing, furnishings, income, clothing
          and medical care if found to be beyond the control of the
          parent. With respect to any petition filed pursuant to
          subsection (a)(1), (6) or (8), the court shall not consider
          any efforts by the parent to remedy the conditions
          described therein which are first initiated subsequent to
          the giving of notice of the filing of the petition.

23 Pa.C.S.A. § 2511(a)(2), (a)(5), (a)(8), and (b).1

       Under Section 2511(b), the court must consider whether termination

will meet the child’s needs and welfare.           In re C.P., 901 A.2d 516, 520

(Pa.Super. 2006). “Intangibles such as love, comfort, security, and stability

are involved when inquiring about the needs and welfare of the child. The

court must also discern the nature and status of the parent-child bond,
____________________________________________


1
  Father challenges the court’s termination decision only under Section
2511(b).



                                           -4-
J-S08044-17


paying close attention to the effect on the child of permanently severing the

bond.” Id. Significantly:

        In this context, the court must take into account whether a
        bond exists between child and parent, and whether
        termination would destroy an existing, necessary and
        beneficial relationship.

        When conducting a bonding analysis, the court is not
        required to use expert testimony. Social workers and
        caseworkers can offer evaluations as well. Additionally,
        Section 2511(b) does not require a formal bonding
        evaluation.

In re Z.P., supra at 1121 (internal citations omitted).

     “The statute permitting the termination of parental rights outlines

certain irreducible minimum requirements of care that parents must provide

for their children, and a parent who cannot or will not meet the requirements

within a reasonable time following intervention by the state, may properly be

considered unfit and have his… rights terminated.” In re B.L.L., 787 A.2d
1007, 1013 (Pa.Super. 2001). This Court has said:

        There is no simple or easy definition of parental duties.
        Parental duty is best understood in relation to the needs of
        a child. A child needs love, protection, guidance, and
        support. These needs, physical and emotional, cannot be
        met by a merely passive interest in the development of the
        child.   Thus, this [C]ourt has held that the parental
        obligation is a positive duty which requires affirmative
        performance.

        This affirmative duty encompasses more than a financial
        obligation; it requires continuing interest in the child and a
        genuine effort to maintain communication and association
        with the child.

        Because a child needs more than a benefactor, parental

                                    -5-
J-S08044-17


         duty requires that a parent exert himself to take and
         maintain a place of importance in the child’s life.

         Parental duty requires that the parent act affirmatively
         with good faith interest and effort, and not yield to every
         problem, in order to maintain the parent-child relationship
         to the best of his…ability, even in difficult circumstances.
         A parent must utilize all available resources to preserve
         the parental relationship, and must exercise reasonable
         firmness in resisting obstacles placed in the path of
         maintaining the parent-child relationship. Parental rights
         are not preserved by waiting for a more suitable or
         convenient time to perform one’s parental responsibilities
         while others provide the child with…her physical and
         emotional needs.

In re B.,N.M., 856 A.2d 847, 855 (Pa.Super. 2004), appeal denied, 582 Pa.
718, 872 A.2d 1200 (2005) (internal citations omitted). “[A] parent’s basic

constitutional right to the custody and rearing of his…child is converted,

upon the failure to fulfill his…parental duties, to the child’s right to have

proper parenting and fulfillment of…her potential in a permanent, healthy,

safe environment.” Id. at 856.

      After a thorough review of the record, the briefs of the parties, the

applicable law, and the well-reasoned opinion of the Honorable Donald R.

Walko, Jr., we conclude Father’s issue merits no relief.      The trial court

opinion comprehensively discusses and properly disposes of the question

presented.    (See Trial Court Opinion, filed November 16, 2016, at 8-13)

(finding: during two years following Child’s placement with maternal

grandparents, Father made minimal progress with his family service plan

goals; court had serious concerns regarding Father’s ability to provide stable


                                    -6-
J-S08044-17


environment necessary for Child’s physical and mental wellbeing; Father

acknowledged to Dr. O’Hara on March 22, 2016, that Father was not in

position to care for Child; during pendency of case, Father admittedly

struggled to achieve sobriety, was homeless, and panhandled for money;

these behaviors are not safe or conducive to Child’s wellbeing, and display

repeated and continued incapacity to provide Child with essential care;

record suggests Father is still struggling to achieve and maintain sobriety;

Father had opportunity for two years to remedy his problems and adequately

support Child’s needs, but he failed to do so; Dr. O’Hara testified adoption

outweighs any potential detriment related to termination of Father’s parental

rights to Child; Dr. O’Hara testified Father’s lack of stability and security

poses threat to Child’s emotional and behavioral needs, including risk of

homelessness, lack of school-readiness, anxiety, depression, and reactive

attachment disorder; Child has lived in maternal grandparents’ custody for

majority of her life; Child displayed signs of secure attachment to maternal

grandparents as caregivers, who provide Child with stable and nurturing

environment; Father attended only 70% of his scheduled visits with Child;

court found no substantial bond between Father and Child; termination of

Father’s parental rights best serves Child’s developmental, physical, and

emotional needs).   Accordingly, we affirm on the basis of the trial court’s

opinion.

     Order affirmed.


                                    -7-
J-S08044-17




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/30/2017




                          -8-
                                                                                           Circulated 01/19/2017 03:39 PM




  tN: taE cousr OF COMMON :P'LEAS . QF ALLEGHENY COONTY,-PENNSYLVANiA
                           FAMILY DIVISION'-. JUVENILE SECTION


IN THE INTEREST' OR. LC; a.rrrinor ch1ld,:                    CHILDREN;S.     FAS.T'TRACl{ APPEAL

APPEAVQ_F:;P.C.t natural: father                           No.: ¢i>.:02·A~-06.1.:i0i6
                                                         , EID: :02;.fN,;.092189.-2010
                                                              JID:


                                                   OPINION
                                                                                                          ,j.
WALKO,J;                                                                                 November
                                                                                         ........  'J 2016
                                                                                                  _,   ,, -



                                       ].   PROCEDURALHISTORY

        This appeal stems from the involuntary termination              of 'the, :Parental rights   of the .natural

father, PiC. ("Father") to LC.- (D;O.B..: 11/ · · 2013) ("the Child")... Aiiegheny County Office 'of



of:2013.. Father was 'initially compliant with the family ~plan . go1ils established      by eyf;, OJJ' June 8.~

2014 the Child was 'again referred :to- :CYF after both of :the· Child;~: parents were 'involved in an

accident l!nd adIJ1iite.c:l to . .being under the influence of narcotics, The Child was .removed .and placed
with her'.matetnal.gtan~p.arents~

        The· Chii'd was adji.dica~ed. dependent on September 8, 2014. See Order of Court, dated

September ·8, 2014. The' Permanent Placement Goal for the 'Child was to return .her to, her p.~r.~11ti,,,

See Order of Court; dated DeeemberZ, 26:i4.
        Ht. the, two, yec1,~~ .fgllowing the adjudication of dependency the· Court held. multiple
Permanency Review Hearings, Father made little                   to' no progress toward accomplishing. the,

established ·f~lly plan goals.      On.; :Mar.~h i4,   2015, the Court held   ·a   Permanency Review Hearing

                                                          1
and found tha.f Fa.th(!r: bad been minimally compliant With -the. permanency plan, See. Permanency
Review Order; dated March 24, 2015, .Another Permanency Review Hearing was                                       Jwfd '9.IJ J une 1.6,
20,15 and the Court :found                that Father -h~d. made            "minimal progress           toward'     alleviating; the

circumstances which necessitated the: :origirtar .Pfaceinent'1 See Permanency Review Order; dated.

June 16, 2015; On October 13, 2015 the Court again held a.Permanency R.eY.iew. H~~ing .and again

found father to be          mfu.mia.iiy compliant         with established goals,' See'Pefulartency Review Order,

dated October 13", 2015.

           On. April     12, 2016, the· ·coutt again found Father to. have. made "minimal progress toward

alleviating, 'the circumstances' which 'necessitated 'the original placement" ,of the. Child.,                                     See
Permanency Review Order, .ga.ted.: Apri.l :1:2, 2016'. Qn A,pFil i2, 2016 the. Court determined that'

adoption' would .be the new 'permanent placement goal. Id: CYF subsequently filed a Petition for'

Tenn1naJ10I1· ot' Parental Rights, · On :September ;2~, 2016, f9Ilowing a hearing on. the Petition, this:

Court entered ail Order terminating the parental rights of Father to the Child. The. Court further

awardedcustody of. the Child. to.:CU'                  in order to .initiate      adoption proceedings. T:e.n:njn~tion of
F~ther'·s parental rights· .alsc .extinguished bi's right to· object to ·er receive, notice of' adoption

proceedings 'regardingthe-Child,              See' Order of Court, dated September 23; :2016. Father appeals.

           Father contends: that. this- Court abused .its -dis_cr.elfon or erred as a matter of law when it

determined that termination ,of' Father's parental rights. would serve the needs .and welfare- of the

childpursuant        to: 23 Pa.C.S'.    ;§25.ll(b).     See Father'sConcise Statement ofMaHe1:s Complained .of
on Appeal, at Paragraph 1. For the following.reasons, this 'Court's Order should.be affirmed.




I
   The Qrd~r-of..:Coi:it.t states that "H]Mr~ has l:?e.~i:i. minJ~i!.l compliance with permanency plan, .in that Fattier has. not
,signe.d.:relea~es of fnfQfIJ:i~tio.n:f Pr t.h(:,11gl!_T1:!,:y; :f~!h.c;t q9e~··n9t' ~µprriiHorandom urine screens .. Father 'does not
.maJnJaih contact with the ~gerjcy;"               .. .

                                                                   2.
                                                          IL FACTS

    ·a. Allegheny·County:Oftke              ofChildren,      Youth and Family Services.

         Amber      Saunders; a        ext C~s~wqrk~r-           assigned to the, case, ·rn·stified regarding the

circumstances-under'which. theChild became. involved with CYF and Father's: progress thereafter',

Ms. Saunders testified that ,CYF began working with the :family-fo_ November of: '.2013 due to both

parents' issues whh drugs and alcohol. See T.P.R. Heating, 8/2~/16, at .8. Ms. Saunders testified

that. CYE initially became: involved because' the agency was informed .that the Child had t~sted
positive for cocaine 'and opiates,at birth. Id: at :9. The Child's motber was .in drug treatment.prior to

giving birth.,/cl. With respect: to Father, CYF esta.blfahed ''(a,m_i_ly service plan goals" which included

compfodr,g ,dJ¥,g and          alcohol' and mental health evaluations, attending parenting classes and.

Scheduled visits, acquiring,stable and appropriate heusing and maintaining contact and cooperation

with CYF. I'd. at 10.;· Ms, Saunders testifi.id. tb~fFatherwas initially compliant with the: family'plan

goals,   i4. at 11, 12. On June 8, 2014, however, both parents were· involved in a car accident, ld. at
"8'. 'Father was -drivingwhen he rear-ended another              y~hfd~ 'lbat was stoppedin front of hltn, Id: The.
Child;s mother was        admitted ·to the intensive. care Unit and -diselosed. lier use of Subotex and heroin.

Id. Father :was, iiauegedly under the influence- of an unknown substance" at th~ hospital which                             was
evidenced by erratic behavior and falling asleep while holdingthe Child. Id. CYF was· notified of

the i;ncig~nt and ·Father admitted that he had.been "high on Vicodin" and had taken a· handful of

sleeping pills. Id: Ms', Saunders testified that. "h was .elear tha.t f "1,thet ;Qad. relapsed .and' CYF wanted

him to _r        Based on Father's self-reported drug use, CYF again established family plan goals.. Id.

Specifically, CYF wanted Father to continue drug and alcohol. treatment, Tel. Father, however,
refused to sign a release .to .give, CYF.access to his medical records, id. Father reported to: CYF· that

he wa~ ·''c{ea1{' and that hehad completed, drug screens;. but CYF had no way of -eonfirrning: this

information Without Father's release, Id. ·CY.E prov.ided fa.the~ with contact jnformatio.n and
resources for.mental. health 'providers. Id. at: 24. Both ·parents. were accepted ·to Pennsylvania

Organization, for. \VQmCQ "in :Eady Recovery ("P:0WER").. .1<1,; at 26.. fOWER reported to .CYF;

however, that. they were unable to reach Father. Id. CYF' never received confirmation ·of' Fathet.'s

POWER.assessment,14. Klr;Is¥oke,.. a ,IJQn~prQp.t ·Gh.ild.rer.r's:ca.4voq1.cy agency, subpoenaed F!:!-t.her':s
information during -a court hearing and CYF was finally able: to .access. ft 'Id: :at 28. Father attended

TacUso,.1:1n outpatient opioid. treatment facility, for methadone maintenance 'from November of 2014
until. January of 2015. Id: 'at'23'. Fattier. attended but had 'not successfully. complet~d mental health.

treatment at Mercy· Behavioral Health {"Mercy") .in the· spring of 2015, Id. at. 28 .. Father ~as called

fq.r. seventy (70)-drng screens an.d attended ;only nineteen {}9)~ i?.l:. at 24.
        CYF had .established goals for Father to· obtain stable ·and appropriate housing· and provided

bQth Mother and 'father· with .informatlon for shelters and other programs ..           u. at 10.    father's

housing has been unstable- throughout the, pendency of this case; Id. at 29:, Father had housing· with.

the. Child's 'motherfrom Mayof 2015 until February· of.2016 when the: couple. was· evicted. Id.

Following the eviction Fath~r-Wi;!S '''ti:ans.itio@U.y :homeless!;_ and was 'S.t~_yjng. with different friends.

Id. Ms. Saunders testified that.Father: obtained housing with.the Child's mother in July or August of

20l6:. Id, at'29.

        With respect to visitation, 'CYF had. established goals for Father, to attend parenting classes

and-scheduled visitsand to. maintain contact-and cooperation with the· agency, Jd, at.Hl, The parents


                                                       ·4
.always visiwd the Chifd together. Id. at :30, Visits were .initially required' to: be .supervised until

Ati$fist of 2015.       Id. Father participated in supervised par~ntfog, visits       at Arsen~l. Pamffy .and
Children's ·Center- ("Arsenal"). Id; at: 28'. He. successfully .completed the Arsenal program on M~y

16, 2015'.    Id;     From .Augus] iQi.5 until. Mi;txqfr     of '20l6 the parents. were. permitted to have·
                                                                           .   I                  .
unsupervised community 'Visits. Id.•. :CYF reverted back to supervised visits .due to safety concerns

when. the ,parn.nts w.e.i:~ evicted and homeless.     Id•. The· parents visited .the Child at the ·CYF East

Office thereafter. Id: at .30.. CYF had also recommended              thID. The. parents

coristl;lptly GQMrmed visits and then failed to arrive as, scheduled; Id: The: Child Would. be taken 'to

the CYF office for a .confirrned visit and the p~r~nt~ wou.ld· often never show. Id. CYF-attempted to·

solve the problem by requiringthe parents te confirm. visits 24 hours ahead oftime. Id: at 31. Even

then, however, there were times when Ibey would. not appear.                       ld.. CYF had difficulty

communicating with ;parents and did not have· a working telephone number for them.                      u: Ms,
Saunders testified U111.t   the parents attended only 132 .ofthe: 187 scheduled visits-·11abotil 70%.''       Id.

at JO. The )Ja:rents 'were initially given visitation twice per week; Thur&days: from 4:00 ·pM until ·7:00

PM and. Sundays from 12':00 PM until 2:00 .PM.         Id.   By the: time of the hearing, however, the visits
were reduced to once ·11 week: due to Iack      Qf progress.   Id, at ·.38-; The most recent. visit oceurred on

August 18; 2016., Id. That visit ended early because a :CYF caseworker had concerns with the

parents' interaction with the Cbild, Id: .at 5.6i A confrontation ensued between the parents and' the

caseworker When the caseworker terminated .the session .. i4.

                    Given the above information.Ms •. Saunders· testified that Father' had not successfully

completed' the :CYF family service plan goals, ,Jq; at "33, 13.y the. time of the. hearing; CYF remained


                                                      5
coneerned thai they could not confirm whether-or not Father. was still abusing: drugs. and that he had

a history. of fostab1lity;
                        .  Id.:


         Dr. O'Hara is a licensed. psychologist .in Pennsylvania who· evaluated all pf the. parties

involved. ·m dii~ case.' (Si~ t.P..lt .Hearing, ·9./13/201~), :or, O'ti~r_a: performed an Inreractlonal
evaluation with. the Child and the maternal grandparents on . Match 1,. :2016; /d; af 4. Dr, O'Hara

tes.tiffod. that the, maternal grandparents "presented with stabillty?' and- haa no ·history· .of,' sub~tanc;:e
abuse or criminal. activity. Id: at 4~6. The maternal grandparents displayed positive patenting skills

and were 'both engaw.ng,jq. at(>.. P.(, Q;liara timber .testified. that, the C.hHd qisplayed "'all- i1J.dicat9r~

ofsecure -attachment"       to her .grandparents      as caregivers, Id:

         Father participated. in an individual evaluation- with Dr. .O'Hara on March 22,- 2016. Id; at 4.

Pr, O.iHar;:t· testified' thatthere were a variety of concerns sqrrou_I).Id.

During the evaluation.Father          admitted ..that alcohol and pain medieationseloud his Judgment and he

acknowledged being on methadone or suboxone for three years. 14; Father also ~dmiUecf to taking

-Vicoaifi three weeks prior to the evaluation and could not. be sure of his "clean lime." I& Father's

personality assessment reflected '"imp\ilsivhyfalcohol abuse and substance abuse lu :ge.ne,rnJ.'' ,Jd. at.




~ Dr..O'Hara.testified on the second day· ofa two-day'hearing.        'Citations to his testimony refer to the transcript from-
jhe Jlr:mi_na_t_ion of P~r~nµt_I..Ri~hl!i·H_e~ri ng .of W1'3/201 ~.

                                                                6
JQ, Ll, Dr, O.'Hara diagnosed father with "opioid          disorder moderate, .on maintenance therapy [~nd)

alcohol-use.disorder severe." ld, -~.t   n,
         Dr. O'Hara performed· ,an 'interactional evaluation with Fathei: and              thy: Chiid. cm· 'Ma.r~h: ~2,
2016. fd. I{e testified   that,Eather displayed positive ·patenting skills, that hewas .playfuland               calm

and. that' he showed      .affection well,    .id.. P.i:. O'H&ra.: test_ified, however, that .he     bad. substantial

concerns regarding Father's .stability. Id. at       12. Specifically Dr. O'Hara· was concerned that           -~aihel

still showed signs ;of beiqg unable to care for the Child despite: her being removed for two. years, Id

Fatheracknowledged        that he was not.in a position       to care for the Child. I&
         Dr. O'Hara.. considered al]. of the 'information .from CYF;. discussed supra, .and additional.

information from Kidsvoiceinrendering his opinion. Id: artz; 13.                   He testified' that .hereceived
reports. from 'KidsVoi~ that. Father was not attending treatment outside .of his methadone or

suboxone dirties .. Id. In Dr. O'Har~~s opinion tbis type· ·Qf treatment :is. "substandard" on .hs own,

id: at 13 .. He also considered the cvaltrations' and the. level ofattaehmenr between the Child and the

maternal grandparents as caregivers, J(},, He         .testified thatwithout security and stabillty for children
.they ;are ai   risk fer a. :variety of problems which 'include: a "lack. of schoo] readiness, behavioral

Issues, 'depression .and anxiety and reactive attachment disorder:" Id; at 15. Based on the foregoing

Dr. O'Hara. concluded that the benefits of adoption for the Chilo with the .maternal grandparents

.outweigh the potential.detriment ofterminating Father's parental rights, Id. atIti, Dr. O'Hara made

these 'reeommendations        and   came     to·   these conclusions based      upon      a reasonable degree' of

psychological.'cettaintYc. Id:




                                                          7
        c, 'Father's TesthnoifY,

            !F~t.her t~s.t1fi~d4 that hls "dean· date" is 'February 17; 2016 and that he :completes urine

 screens "maybe twice a month.t'See'r:J>.R. Hearing, 9/J3/.20l§, ?..t-jO, B~ further te.stifatd that he .is

 In treatment at :Mer.~y .and that he had previously Ierminated treatment. due to lack of insurance . Id;

,at:H. He: stated. that he participates iQ group therapy :and is not on suboxone maintenance. Id. at 31;

 32; Father is now employed
                        .
                            at a cemetery'. full-time· .and has acquired sJabie .housing,. Id,                at 32.. He
testified      :tfon b.~· is "n.n.alfr- at :a stage in life that. he has learned from his ·past mistakes and :wants
 nothing but good for his family and his. future." M; at.3.3. He stated that he wants 'fa chance to do
 that.;' Id.



            The standard .of:rev.h~w      in   a termination of 'parental. rights case is that ·of .an abuse              of
 discretion. The Supreme 'Court of Pennsylvania . confirmed the. standard of review as, follows:

            [wjhen reviewing.an appeal from adecree terminating parental rights, [the. Superior
            Court: is J limited to· deterttiii'ii'ng whether the ge~h;1Q11· of the t.rial court is supported
            oy' competent evidence .. Ab~cmt an abuse of discretion, an error -of law; or
            fo&uftici~nt evidentiary support .for the trial court' s -decision, the decree rnust stand.
            Where: a trial court has granted a: petition· to Involuntarilyterminate parental 'rights,
            [the Supefior Court] must accord the bearing judge's decision the same deference
            thatit.would 'give to a jury verdict [The Superior Court] mustemploy a broad,
            comprehensive·review of the. record .inorder to determine whether the :td;i1 court's
            decision is suppoited by.competent evidence•

.1.11   re: Ad·evidenc~ under 23 Pa;CB. § 2511(a). The Court sllall .give "primary consideration to· the:
.developmental, ·physic..c~.l. and . emotional needs. and welfare. of the. child." id .. at,§ 2,5 U(b).; The statute'

further· provides     rune (9) grounds' for tennin.aiiQ1J. ld,Al.t '.§. 25Jl(a). A petitioning party need only
establish ope of the nine. grounds fo support a claim for termination :o(p&re.ntal· rights. Id. In. this

case, the· Court.found that F.a:ttier's. parental rights should be terminated pursuant to § 2511(a)(2)~ (5}

a;nd,(8).



.evidence that' the

            [r]epeated .and. cQn.ti111,1ed incapacity, abuse, neglect ·or refusal of the parent: has
            iaused the child to 'be- without essential parental care, control or subsistence
            necessary for his physical or mental well-being a,_nd the conditions .and causes of the
            ific:apadty, abuse, neglect or refusal cannot or will not'be remedied by- the· parent.

            The: Child was :days\ old 'when, this .case was .imlially .r.efened to 'CYF ln 'November of 2013'.

A& discussed' supra, CYR established family service plan goals arid. Father was, 'initially G9D1PU1;1nt.

It became-dear, .however, in J.u.n~ of 2014.that. ,Father . had relapsed when he caused. a car accident

Father had. been drivingwhile under' the: influence .of narcotics. Following the accident, Father                W~§


unable to .stay awake at tb~ hospital. and fell asleep with. the, Child 'in .his arms. The Child was taken

into custody by CYF and placed 'With maternal grandparents, During the two years fellowing the

.Pfo~m.ent fathe.r has made little to no.progress with tespect to established family service plan goals.

Ms.. Saunders, a:C:YF caseworker, and.Dr. :(;>'I-fa_ra, a psychologist; both testified regarding Father's

lack .ofpn~gress. Given the amount of .time that the Child has'. been 'in placement and the te~ijm_qny

at the hearing, this       Court has ·.ser1011~ concerns regarding Father's ability to provide: a stable
environment necessary for· the physical aha mental wellbeing: of the Child. During the pendency of

this case rather has admittediy,stroggl.ed' to achieve sobriety, has, been homeless and. has 'panhandled

for money. .None ofthese behaviors are safe             OJ' conduciveto.    the. wellbeingo] the. (5hiid. These


                                                          9
behaviors: display .a repeated and continued .incapacity to         provide essential care.    Father has attended.

70% of   the scheduled visits With the (Jnild and ,.h1;1s been largely noncompliant and uncooperative

With CYf';',$ contact and communicaticn              goals;      As. FeG~mtiy 11~ March 22,. '2016,, Father

acknowledged to Dr. 01.Har!! thl:\t     b~ wasno!     in .a position fo care for the Child. Despite Father's

subsequent attempts, if was apparent .at the, time of the hearing that these issues had not been

adecftiately· remedied'by Father,

         Section '2511(a)(5)   of the statute   enables   a trial court to terminate parental     rights based 'on. a

finding .that

         [.~]he child has been removed from the care of theparent              by the .court ·or under .a
         vbltintafy agreement. w.ith an. agency for a period 'of ,at least six months, the
         condifions w)rl¢h fed tothe . removal or placement ofthe child. continue t.o exist, the
         parent cannot. or Will notremedy those; condhlons within a reasonable-period of time;
         the· services 'or .assistance _rea~n!ibly available to. the. parenf .are :not likely    to.   remedy
         the conditions ~hi'ch. led to' the removal or' placement of the child' within :~
         reasonable period of time and termination. ofthe parental rights would best serve the.
         needs and welfare: of.the child.,

         As discussed    supra;   'the: Child was removed from F.al11e{s .care           in June .of. 2014 .and   .has

since been placed    wftb: her maternal   grandparents,        The period of removal far exceeds ·the 6~month

threshold provided for in -the statute. Despite the :~fforts o.tCYF, .:KkisVoice and Dr, O'Hara, Father.

continued to display the 'behavio« that warranted: removal of. the 'Child in the first' place. Father,

disregarded the, advice, ofGYF ;10 contact. TRAC for            additjonal parenting assistance, Father refused
to release medical 'information thatwould -confirm :or deny arty drug usage, the Court is cautious to

accept Father's cl'~iro_s of sobriety. Father testified. 'that his, "clean date" is, February 17, 2016; :nr.

O'Hara: t~stified, 'however; that during Father's evaluatior; :oo March. :22~ 201;6 Father· disclosed

1,1~1:n.g Vjcodin three. weeks .. prior, to: the evaluation and was: ~iihsure· about .clean time." It appears·

that .given. Father's history of instability &nd inconsistency be            ts· sdll.   struggling to: achieve and

maintain sobriety. This case 'has 'been,        pending with. CYF since      the removal :of the Child. in 2:0i4,

                                                          to
Father has, had two· years, therefore, to become sober and stable. The Court finds that two years .is'

more than a reasonable amount. of time to remedy Father's p~opl~ms in order to adeqµa.te.ly support

the needs of the ·Child.

            Dr .. O'Hara· testified that. adoption ~t lhfs point outweighs, any potential detriment of the

terminatiorr of parental rights. The· Child has· become attached to the, maternal grandparents as.

caregivers. Materna! 'granqparents 'provide .a stable, and nurturing: environment for the Child; The

lack of 'stability and security offered hy Father pose. a threat to· the 'emotional and behavioral needs:

of the (;hili;L Based on· the foregoing the Court determined that termination of Father's, parental.

rights-serves the needs and welfare . of the Chil&

            Under § 2$1i(a)(8). a trlal court may terminate 'parental rights based upon .a.finding of cleat

and convincing evidence that

            [tjhe child: has -been removed from the care of the ·parent by the court or undera
            voluntary agreement wit,h· an agency,'12 months. or more hiive· elapsed from th~· date.
            of removal' or placement, the conditions which led to the removal or placement of
            the child. continue to exist: and termination of. parental tights, would best. serve: the.
            needs and welfare· of the· child.                 ·          ..

            The Cour't applied the 'same reasoning' under' '.§25.J l(a)(8) ·as' tinder §2511(a)(5) in.
                                                           '
determining that dear· and convincing, ey~q~11ce had· 'been presented to warrant             .a,   termination. of

father',$ parental rights. In. the 'interest .of clarity the. Court reiterates that two years 'have ·elapsed

since· the Child' was removed from f'ath~1{s. care, CYF and, Dr, (l'Hara testified regarding 'their

concerns for Father's 'progress and lack of stability. Both CYF and Dr.. O'Hara opined that Father

w1;1.&   not.in any positior» lo appropriately care. for the: Child, Given Father's drug and .ateo.hol .history,

criminal. background and lack: of progre~s           w:frnin· a two-year peno.d the· C'OY.rt dejerrnined th~t
terminating.Father' s parental rights: serve the needs .and welfareof the Child.
         As stated supra, J'a.(J,S, §· 25j 1(b) requires a court to consider the developmental, physical

 and emotional needs and welfare! of tfie child. The' Superior Co\Jr.t of Pennsylvania has· established

 that .a. trial court must. CQI)~1der ·the emotional bond, .lf any,, between the parent. l!nd ,chi14 as a factor

 in. determining: the needs of a child,

         The Court fi.rst considered the age of the. Child during the 'j:>endency, of lh1~ .case, As stated

 'supra the Child was days old when the case was. first referred fo 9YF. She was-removed and placed

 with her .materna! grandparents ·On June 8,: 2014. The 'Child was Jess than seven (7) months. old ar

 the' time of her removal and was rune (9.} months old when .she was adjudicated dependent, The

 Child has spent ·the majority of 'her .life iii' the.custody of her maternal grandparents, 'Father· was

 given: the opportunity to visit .the   Chi.Id during   that time 'but has: only :attended 70% ofhis scheduled

 visits, Due to the age ofthe Child and.Father's wi1Jful Ja.~k 9:f visitation, the Court finds that there: is

 not a substantial bond.' between Father and .the -Child ..

         Dr: O'Hara tesiified that .Father displayed positive
                                                     '
                                                              parenting: skills and that .he· was playful,
                                                                                                   . .


 calm .and <1.tfeclionate,· P1:. O'Hara testified, however, 'that the :Child displayed &igns· of secure

 atfachrti,ent to 'her maternal grandparents as caregivers, While Father's; positive, interactions are·

 'noted, the Court finds that Child has     a. strong bond with her maternal grandparents, Given the age·
 of the Child and 'her attachment to· her maternal grandparents, 'the Court finds that termination :qf

 parental.rights best.serves the developmental, ph.ysi¢al and emotional needs ofthe Child.

                                                CONC(USION

         The law Is clear that the purpQs.e ·qt dependencyJictions is· to determine a permanent

 placement that best serves· the needs and Welfare
                                           '
                                                   of the: child, 'The. purpose
                                                                        .       Ji, ncjt to .hold children in
· foster-care llndl theirparents, get sober-or become adequate caregivers no matter how'long it takes.

 The Court determined that "the termination ofF~the(~ parental rights was .necessary to serve the
'interests oft.he;   Chil.d".   For the- foregoiil~ reasons, this: Cour; respectfully requests that.Father's

appeal.be detiied and the decree terminating-his parental tigfits to . the . Chilq't,~·      cUfi@ed.




                                                              13